Title: To Thomas Jefferson from William Short, 21 October 1790
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris Octob. 21. 1790.

Since my last the colonial committee have made their report on the disturbances of St. Domingo, and the conduct of the general assembly of that island.
The report was an historical series of the events which have taken place in that colony from the convocation of the States-general in France, together with the proposition of a decree in consequence of them. I refer you for the one and the other to the Nos. 285.286. of the Moniteur herewith sent.
The decree was immediately adopted in the manner that that of the 8th. of March last had been, viz: without allowing any member to speak on the subject, though several insisted with vehemence on being heard.
The reason of stifling all discussion on this subject, is, that it is known several members are of opinion that the assembly should fix several unsettled points respecting the free mulattoes, and the slave trade. The principles of the assembly and the sentiments of the islanders are in such direct opposition on this subject that the great majority are afraid to meet the question in the present critical situation of affairs.
It has been always represented here that of the three provincial assemblies, that of the north, which is much the most considerable, as well as several considerable parishes in the island were opposed to the general assembly, whom they accused of wishing to be  separated from the mother country. The general assembly on the contrary insist that the most considerable and most respectable part of the island have implicit confidence in them, and that they never entertained any idea of independence.—These things however cannot be fully ascertained until further intelligence is had from S. Domingo.
Letters have arrived here within these few days which say that the disturbances there have been carried to such an height, since the departure of the general assembly, that the Governor has been obliged to leave the island and take refuge on board a ship of war. If so it may be apprehended that the late decree of the national assembly will not be well received there, and particularly as nothing was finally settled as to their commerce relative to provisions. The islanders know the influence that the trading towns have on this question and are persuaded the assembly will render the monopoly as strict as ever, so soon as they have nothing to fear from the resistance of the colonies. The principles of the assembly are fully known. The furthest they have any idea of going at present, is to agree that the ports of the islands shall be opened to foreigners whenever provisions rise above a stated price. They would not go even as far as this if they could venture to stop short of it. The report of the committee of impositions on tobacco remains as when I last wrote to you. The irregular manner of doing business in the assembly renders it impossible to say when this report will be taken up. The longer it is put off the less probable is its adoption. Indeed it would be lucky for their commerce with the United States if the subject in general could be postponed until a future legislature.—The present assembly are so fully occupied by subjects of a more pressing nature, that it is with infinite difficulty that any of its members can be brought to consider this fully. Their ignorance in matters of commerce in general is extreme, and [it cannot be dissembled that they consider that with the United States of much less importance now than they will do in a short time hence. Some suppose us so much attached to England and to English manufactures, that every sacrifice which France could make to encourage commercial connexions with us, would be lost. They say that the experience of seven years has sufficed to shew this.—Others suppose that the commerce with the United States is a losing commerce. They are supported in this opinion by many of their merchants who tell them there is no instance of a French house having undertaken that commerce without having lost by it. It is easy  to answer these arguments so as to satisfy individuals, and a short time will satisfy all. Still at present an unfavorable impression remains with many. When they are told that the Americans have continued to trade with England since the peace, because their articles of exportation were either subjected to a monopoly or to such shackles in France as prevented their coming here; that losses have been sustained in the American commerce by the failures which the peace brought on, and by the improper credit given to those who did not deserve it, by agents ill chosen, or by goods ill-assorted—when they are told that the exportations from America to Europe are annually upwards of ninety millions and of course that they are able to pay for that amount of European manufactures and productions, and that France can furnish the greater part of them on better or equal terms with England—that the United States furnish raw materials and receive in return only those which are manufactured—that the transportation of these articles has hitherto benefited the English, and might now benefit the Franch marine, they view the subject in a different light, and suppose it well worth attending to—they then come immediately to the necessity of a treaty of commerce as being the only means of securing the advantages to be expected from these connexions. They urge that laws which may be repealed from day to day, cannot be depended on; besides that there is no reciprocity in them. They quote the arrêt du conseil for the encouragement of American commerce, and our act of Congress on impost and tonnage. They complain bitterly on being placed on the same footing with the English—at the first session of the new Congress. The proceedings of the second are not yet known.
The desire of some of the members of the committee of commerce was to subject our articles imported into France, and our ships to the same duties and tonnage that we subjected theirs—a desire however not to discourage our commerce entirely. A hope that our system with respect to them would be changed, and a wish to have their tariff of duties on importation and exportation uniform for all, induced them to reject the idea. The report of the committee of commerce has been read in the assembly and ordered to be printed. You will receive it inclosed. The tariff is under press and shall be sent also as soon as it appears. How far it will be adopted I cannot say, but as the assembly feel the necessity of one being immediately established on the abolition of the internal barriers, it is much more than probable they will adopt it in the lump to save  time, although the members of the committee themselves agree that it is very imperfect. They say time and experience alone can shew what alterations should be made. Sacrifices have been mutually made by the different members of the committee, to each other.
In what regards us, those who are graziers and those who are interested with the Nantucket fishermen settled in France (of which there are both in the committee) insist on heavy duties being laid on salted meats and the productions of fisheries. They have succeeded in the committee and will probably succeed for the reasons mentioned above, in the assembly. The low price of our salted meats alarmed them; they were deaf to the advantages of procuring subsistance on the best terms possible to the poorer classes; and the preference which should be given to the cultivation of corn above grazing, on account of population. These arguments would be good with a Minister whose duty it would be to examine the subject in a general view as relative to the whole Kingdom, but are of little avail when addressed to the owners of pasture grounds.
There is little doubt therefore that the regulations made by the present assembly respecting our commerce will not be such as we could wish.] But it seems to me unquestionable that when the government here shall be organised, when we shall have attracted their attention and their affection by having commenced the payment of the debt due them, and when they shall have considered and felt the advantages as well commercial as political to be derived from a close connexion with the United States, they will then be ready to enter into such terms as we may chuse. The moment will then be favorable also for stipulating definitively the conditions of our admission to their islands. They will then perhaps consider it as a political measure, although at present the mention of it by one of their islanders is considered as criminal. It is essential however that the representative of Congress here should be kept fully acquainted with their views on this subject.
The disorders in the fleet at Brest continuing, M. de Rioms the commander in chief has resigned. The municipality had in a considerable measure contributed to the insurrection by an improper and blind zeal. All parties there desire that Count D’Estaing should take the command. It is uncertain however whether he will be sent, as he has enemies in all parties here. Commissaries have been sent to Brest in hopes of calming the disturbances and they write that they have hopes of succeeding. The affair of Brest had been laid  before the assembly and referred to a committee. In the course of its examination several committees united and considering that want of energy in the government, arising from the Ministers being either unable or unwilling to support the new order of things, was one of the principal causes of present misfortunes, proposed to the assembly at the same time that they censured the conduct of the municipality of Brest, to address the King and to declare that the ministers had lost the confidence of the nation. Although all parties in the assembly censured the conduct of ministry, yet the proposition of the committee was rejected on the principle of its being destructive of the King’s prerogative.
Before the question was put it was determined by a large majority that M. de Montmorin was not intended to be included. He was excepted by some because his department being foreign had nothing to do with the constitution, by others because he was friendly to it.
This was an unexpected circumstance, and the more so as his patriotism had been called into question in the assembly by the same members formerly who now supported him.
This change is attributed to two causes. 1. that M. de Montmorin has incurred the displeasure of the aristocratic party by communications which he had made to the committee des recherches concerning his apprehensions respecting the Prince de Condé and communicated to the assembly against his intention by that committee, and 2. because it was suspected the Queen wished to give that department to a person obnoxious to the popular party.
These circumstances will put M. de Montmorin in a disagreeable situation between the King and the national assembly. The other ministers must ere long be forced out of their places, and should he remain he will have the air of remaining against the King’s consent, or at least without any proof of his approbation. On the whole every thing respecting the future organisation of the ministry is uncertain. The ministers all declare their desire to resign but it is known they will remain as long as it is possible. All hands declare they would on no consideration enter into the Ministry at this moment, and yet it is known that the committees were pushed on to the measure against ministry by those who desire to succeed them. The members of the assembly being excluded from the ministry by their decree are in general less disposed to change the present ministers than those who are out of the assembly and who desire their places.

In order to give some hopes that the assembly was approaching its end a motion was made some time ago for adding new members to the committee of constitution, who should present to the assembly such parts of the constitution as were finished, and such as remained still to be decreed, separating the laws already made and are constitutionelles, from those which are reglementaires. As these new members were taken from the most popular part of the assembly in general, it was hoped they would engage their friends to support and decree without delay such unfinished parts of the constitution as they should propose. The hopes of the constitution being thus soon finished and consequently the session of the present assembly, did not last long. Many days elapsed before the committee of constitution thus re-inforced had even a meeting: and the members who now compose it are of such opposite principles and so hostile to each other personally that they will probably never agree on any point among themselves.
Besides there are several questions which the members of the same party cannot agree about—as what points are constitutional and what merely legislative? whether the next legislature shall be considered as a convention? if not whether a term shall be fixed by this assembly for calling a convention? &c.
My own opinion has been for some time that a majority of the assembly have no desire to see the session ended. There are members of these sentiments in all parties for different, and frequently opposite reasons.
You will have observed by the variety of business and detail into which the assembly enter that there can be no term fixed to their business. They will be supported for some time yet by the majority of the people because they are considered as the only barrier to the designs of the Aristocrats, which the popular party here takes care to describe as dangerous—whereas in truth I believe the Aristocrats desire at present above all things, the establishment of a government, sufficiently strong to preserve order and tranquillity. In this they will sooner or later be supported by a great number of those who are now their enemies, and who will then see that the continuation of the present session is a continuation of anarchy.
Since the law for emitting a paper money the funds have risen very much, and the partisans of the plan plead this as a proof of its propriety. The true cause of the rise however is that the paper emission depreciating, and many of the effets Royaux, being  rendered a tender in common with the assignats in the purchase of public lands, brings them both more nearly to a level and consequently raises the nominal value of stock, although public credit and public opinion as to the paper money remain the same.
The negotiations between Spain and England as well as their armaments still continue with great activity. Nobody can say what will be the result. It would seem impossible that Mr. Pitt could meet Parliament without having obtained for such expensive preparations, some advantages by negotiation, or having attempted something by arms. And yet the opinion of politicians seems to be that there will be no war between them. When Mr. Pitt first begun this business he had no apprehension of the peace between Sweden and Russia—and hopes of France being more averse to support the Court of Madrid. These circumstances render him much more averse to the war at present, but they render Spain also less disposed to make a sacrifice by negotiation. On the whole it seems highly probable that two if not all the three powers on the Baltic would join Spain and France in the case of a war. The animosity of the Empress of Russia towards the court of London on account of the late intrigues at Constantinople is well known. The frequent conferences between the Spanish Ambassador and Russian Minister here are remarked. At Court they seem to use affectation in taking each other a part in presence of the English Ambassador—so much shew however might induce one to question the reality if there were not other indications to fortify the suspicion.
In a conversation which I had lately with the Spanish Ambassador on the present situation of affairs he said in plain terms that he feared the disorders of Brest would have a bad effect for Spain, either in preventing success in the war, or in forcing them to a disadvantageous treaty. I thought he said this as if he meant to hold out an idea that Spain would make sacrifices rather than risk a war without being sure of being well supported by France. He said a few words also that had a distant allusion to the Mississipi, which was the point I was desirous of his coming to. It was occasioned by a paragraph in a newspaper here, an extract of a letter as it was said from New York, where the writer observes that the United States will certainly ‘tirer le meilleur parti possible des querelles qui s’elevent entre l’Angleterre et l’Espagne.’
He said he conceived it was manifestly for the interests of our two countries to be better acquainted with each other and be always united. I observed, after speaking in general terms on this  subject, that there was a frankness and loyauté in the Spanish character which rendered them agreeable allies to all and particularly so to the Americans who being determined to act always as they had hitherto done, with fairness and candor desired to find the same qualities in those with whom they were connected. To this he replied—that frankness was well known to be the national character in Spain, and that besides, Spain was so situated that she had no interest to act otherwise—“duplicity said he suits only those nations who want to carry their manufactures to new markets, or extend their possessions. Spain has not manufactures sufficient for herself, of course she cannot fall under the first description. As to possessions she cannot want to extend to them. On the contrary if she could dispose of a part of what she has so that they would not fall into the hands of enemies, it would be for her advantage.” Our conversation was interrupted here by the Swedish Ambassador and Russian Minister who came up and turned it to other objects.
He had told me previously that the Emperor of Morocco was now making war on the Spanish possessions in his neighbourhood. He reprobated the conduct of those European nations, and particularly France, who rendered it necessary to pay a tribute to the piratical States instead of destroying their cruisers.
I forgot to mention what is considered by some as an indication of the continuance of peace and by others as a deception. The children of the English Ambassador and his horses are on their road here and will arrive to-morrow or next day. In opposition to this it is said that a part of the English fleet is immediately to sail with troops on board for the West-Indies. And its being known that the Parliament will assemble to proceed to business on the 25th. of Novr., which is six weeks sooner than was expected.
I received a letter very unexpectedly from Colo. Humphreys the day before yesterday. He tells me that he had that instant arrived in London and was to embark in the first vessel for Lisbon, without saying in what character. He wrote to inform me that he was charged with dispatches for me from the Secretary of the Treasury which he was going by his desire to deposit with Mr. Church. As I am told that Mr. Barritt is still in London and is coming on here soon, I hope he will bring them. I received also two days ago by the French packet your private letter of the 6th. of June. It is endorsed as having been put into the post-office the 8th. too late for the packet.

Du Moustier’s successor is not yet publicly announced, but there is no doubt that it is Ternant. He has been promised the place two years ago. Some of the Americans here think that his appointment will be considered a slight in America. If so it will be without reason. Few people here are better supported by all the ministers than Ternant and besides the Marquis de la fayette is his friend. I think it possible that Ternant’s ambition carries his expectation even higher and that he has some hopes of being employed in the administration here.
It is known that the Marquis de la fayette is endeavoring to form the new ministry which must necessarily soon be called, and that he supports Du Portail for the war department. He may succeed as to him perhaps, but he will certainly not name all the others. He might have done this twelve months ago, but he has lost much ground since that time by trying to please all parties, and by a want of decision in his conduct.
I send you the newspapers as usual and beg you to be assured of the sentiments of attachment with which I am, my dear Sir Your friend & Servant,

W. short

P.S. October the 25th. Mr. St. Trys who is the bearer of this letter having been delayed several days longer than he expected gives me an opportunity of acknowledging the receipt of your letters by the French Packet of August the 26th and 31st. They were forwarded to me by a person from L’Orient, and arrived several days later than that of the 6th. of June which must have come by the same packet. He tells me that he has forwarded by the Messagerie the packets accompanying that letter. They have not yet arrived.
I have just received also by Mr. Barritt, the duplicate of your letter of July 26th. and that of August 10. He did not bring as I had hoped the letters from the Secretary of the treasury. He tells me he saw Mr. Church three or four days before he left London, and that he heard him tell Colo. Humphreys that he had forwarded my letters. To my astonishment however they have not yet arrived. Yet in consequence of your letter of Aug. 31. I am preparing to set out for Amsterdam as soon as I shall have received the letters of the Secretary of the treasury.
There are objects however depending here which interest the United States and require a very constant attention. I mean the reports of the committees of imposition and commerce, on tobacco  and traites. [The proceedings of a large and tumultuous assembly are so irregular that one is obliged to be on a constant watch to prevent the individual members who are interested, from passing into a decree such things as the house do not consider of very great moment, or where there is no other individual particularly interested in its opposition. The importation of salted provisions and whale oil are in this class. You will see by the tariff inclosed that the committee proposes heavy duties on the former, and a prohibition of the latter, without any regard to the laws formerly made for the encouragement of our commerce. The Marquis de la fayette will do whatever he can to prevent these things passing, and I hope he will succeed. I have spoken to several of the members on this subject. They all agree on the necessity of putting the American commerce on a different footing. They talk of the propriety of reciprocity insured by a treaty and plead that favors hitherto granted to our commerce in France did not create similar dispositions in America. They say the Nantucket fishermen at L’Orient and Dunkirk have large quantities of oil on hand unsold, which proves they are competent to the supplies of the kingdom, and are buoyed up with the hopes that they will be joined by many others who will come to settle in France rather than go to the English possessions.] If these matters were to be treated with a minister capable of examining the subject in all its details, there is no doubt the result would be favorable to our wishes, and particularly with the million and an half of florins which are now at our disposal.
It is impossible however to say what will be the decision of an assembly like this. Its own members are always at a loss to know what decree will pass. It is impossible also to say when these reports will be taken up. There is every reason to suppose however that it will be ere long.
The Marquis de la fayette is so absolutely absorbed by his place, that it is indispensable to have a person here who may keep his attention from being diverted from such things as interest us. Amidst the multitude of letters which he receives and of which he reads only a small part, such as I should write from Amsterdam, would frequently remain unnoticed. This points out the propriety of my naming a Secretary. I shall consult with him so as to chuse a person to whom he will be most disposed to give access.
The laws respecting the commerce of the islands will not be settled until the assemblies which are to be formed there shall have expressed their sentiments. Of course the payment of the million  and an half of florins cannot be postponed for it.—The principles of the assembly, with respect to that business seem to me unquestionably to be to restrict it as much as they dare to do. They will be determined in this not at all by the wishes of the colonies, but by the then situation of affairs, and the probability of success in using force. They plead the conduct of the general assembly of St. Domingo to shew that liberty of commerce and independence go hand in hand. There are other considerations also which will render it difficult to postpone the payment long.
The speculation which was proposed to Mr. Necker last year and not accepted by him for the reasons then mentioned are now renewing with the committee of finance. Some of the members of this committee are interested in it and promise to pass it through the house in a report from their committee. They will ground it on the delay on our part, and the propriety of the national assembly accepting an offer which may be counted on with certainty.—I have hitherto been instrumental in preventing this by telling them I would oppose it. Their plan came to my knowlege, because some of the parties interested thought it would be safest to consult me about it. If it were known that the order had arrived for payment, and there were still a delay, it would be impossible to prevent the speculation taking place. The order cannot be long unknown as it has been already communicated by the bankers in Amsterdam to Mr. Van Staphorst here, and who is interested in the speculation. It has been long known here that there were three millions of florins at Amsterdam subject to the order of Congress. This was communicated to Mr. Necker by the bankers; of course the present payment will be below their expectations. Still I will make the best of it.
The assembly passed a law some time ago for abolishing the droits d’aubaine. I do not recollect its expression sufficiently to say whether it extends to the islands, but I will immediately inform myself and act accordingly.
Should a war take place between Spain and England I think it highly probably the wishes of the United States would, at least in part, be accomplished. The sentiments of the Ambassador here would lead to this belief, as far as they may be judged of from the conversation mentioned above, which was however as you will have seen, a desultory one.
There was a report yesterday evening however which promised the continuation of a peace. It was said that on the return of the  last express from Madrid stocks had risen 2½ pct. at London. I cannot yet say whether this is a report for speculating.—The papers inclosed in your letters of the 10th. of August, will be used or not, agreeably to your desire. Count D’Estaing told me four or five days ago that he had received through M. de Montmorin, an answer to his letter, from the President. That it was merely a letter of compliment, and that he would shew it to me. When I see him I will say what you have desired.
The Ministers have written a letter to the King which I inclose you together with his answer. M. de la Luzerne has since resigned and M. de Fleurieu has succeeded him. He has been a long time in that department and said to be very well acquainted with it.—The resignation of the other ministers is expected daily. I have the honor to be with sentiments of the most perfect attachment Dear Sir Your most obedient humble servant,
W short
 
